*504OPINION.
Littleton:
In Appeal of Providence c& Worcester Railroad Co., 5 B. T. A. 1186, the Board held that the amount of tax upon the income of the lessor paid by the lessee, under the terms of a lease such as we have here, constituted additional taxable income to such lessor in the year in which such tax was payable by such lessee. On the authority of that decision petitioner’s tax for the fiscal period January 1 to November 30, 1919, should be recomputed by including in income the amount of $111 representing the tax upon petitioner’s income for the year 1918 paid in 1919.
The second issue involved in this proceeding is the same as that decided by the Board in Lowell & Andover Railroad Co., 8 B. T. A. 501, decided this date. Upon the authority of that decision it is held that the Commissioner erroneously refused to allow petitioner the full $2,000 credit.
Reviewed by the Board.

Judgment will be entered on 15 days’ notice, under Rule 50.